﻿At the outset, allow me,
Sir, to convey to you and to this Assembly the greetings
and congratulations of the Peruvian people, as well as
their best wishes and hopes for the future.
Peru is a country that has successfully dealt with its
domestic contradictions, and which is looking with vision
and determination towards the broad new horizons of
international activity. A careful review of what has been
achieved to date reveals that much remains to be done;
but it also shows that we are following the right course in
addressing the demands of our times.
However, it would be superficial to use this
Assembly, whose central theme is the reform of the
United Nations, to recapitulate the events of the past year.
We must wake up to the outcome of a long historical
process that has accelerated markedly over the last quarter
of a century and established around the world a network
of international organizations that today exceed the
number of States. We must also wake up to a fortunate
new development: the individual human being has
acquired a position of cardinal importance in the
international system.
The organizations established by States to satisfy
international, human and regional needs, have acquired a
permanent character and have created new systems of
international relations. When we speak today of reforming
the United Nations, no one fails to acknowledge that new
mechanisms are required to promote greater development
and economic and social stability in the world, and to
face current and future conflicts between and within
States.
There is discussion of the possibility of creating a
new economic council and a new social council, as well
as expanding and strengthening the Security Council. At
the same time, the need has emerged to transform and
rationalize the United Nations system, together with the
imperative of resolving the Organization’s financial crisis.
But in order to carry out those reforms, we need to have
a clear-sighted appreciation of the international scene and
to adapt the Organization to that reality, so that we can
achieve a fruitful and forward-looking perspective. It is
necessary for States, in the framework of the United
Nations system, to overcome their traditional activities
and jointly engage in tasks to deal with those new
realities so as to achieve broader representation and
functionality, with the possibility of future growth.
13


When the United Nations was founded in 1945, at the
end of the Second World War, international relations were
different from today. The end of the cold war and the
realities of regional integration have made necessary a new
vision of the relationship between State sovereignty and the
supra-national realities of the international system. Huge
social and economic challenges make it necessary for us to
persevere in pursuing the purposes and principles of the
Charter, to strengthen diplomatic action, and not to
succumb to arbitrary interpretations of international legality,
which undermine the indispensable primacy of international
law.
Today the inadequacy of the nation State is more
evident than ever, and the appreciation of supranational
structures is more widespread than in the past. We discard
the simplistic visions of pure internationalism, but we
uphold the validity, of the entities that are active today
alongside or above State sovereignty. The vitality of the
Andean Common Market, the Southern Cone Common
Market (MERCOSUR) and the European Union shows us
a future of common and vigorous legal international
arrangements. We are facing the definitive crisis of
nationalism, if not of full legal competence of the nation
State. International law today appears as the only
framework of standards with which to face the new
realities.
There can be no doubt that the nuclear reality was one
of the factors that transformed the traditional concept of the
nation State. The ability to foresee its results has made the
decision to accept war more exceptional, and non-atomic
armies have adhered to broader, supranational military
organizations. Atomic weapons have abolished the
impermeability of the nation State.
We are likewise faced with a crisis of the very
concept of borders. Traditionally, empires thought of
themselves only in terms of being an extension of their
borders. Today borders are not an obstacle to integration.
However, this does not imply that we are building a
universal State, a global “cosmocracy”. There are natural
limits to the territorial applicability of laws, and it is true
that the concentration of power has unbreachable limits,
beyond which it cannot go. Accordingly, history has so far
not led us to a universal State, but rather to a freer
structure, a complex political pluralism with a common
general foundation of representative democracy, individual
liberties and economic freedom. We are facing new,
functionally limited supra-statal powers, with different
arrangements that differ in scope and intensity and that are
superimposed upon the system of State borders.
The modern theory of the State forged by
Machiavelli and Bodin, the concept of the State as an
absolute power that excludes any other power, is today
fading. For more than 20 years States have recognized
forces superior to themselves. The idea of the unlimited
sovereign State has broken down; the linchpin of the
whole theory of the modern State has broken down.
Today sovereignty continues to exist, but not as unlimited
political power, but rather as full constitutional legal
competence. That seventeenth-century concept that
inspired the Peace of Westphalia, cuius regio eius religio
— that each State should have a religion — has been left
behind. This is more apparent than ever at the end of the
cold war, when the secular beliefs that confronted the
world have been discarded. Today the cohesion of human
societies is governed by universal concepts.
The new reality leads us to assert that State
sovereignty has already been made subject to international
law — and, it can be said, to natural law — thus negating
the theoretical legitimacy of the State that was born with
the modern age. This in no way means that there is no
longer a need for patriotism, the concept of fatherland or
national histories. It means, instead, that the myth of the
nationalist State has collapsed.
In a truly human breakthrough and not a purely
technological one, all moral values today are reduced to
their personal roots. Today, neither Governments nor the
governed can shirk the ethical imperatives that rule
equally over their public and private conduct. This is due
both to the process just outlined and to a wholly new and
far-reaching technological revolution in mass
communications.
The law of nations was at first a principle of
commercial intercourse. It later came to apply to only one
kind of actor: the nation State. Today, an open functional
regionalism is bringing about far-reaching changes that
are swiftly altering the existing order, and the United
Nations would be ill-advised to disregard that new reality
in strengthening the Security Council and reforming its
institutions.
This is the cornerstone upon which the United
Nations should be re-founded, now that the circumstances
of power which governed its life at the close of the
Second World War and during the cold war have been
overcome. We should not lose sight of the fact that,
although the act of consent that forged this new, open,
functional regionalism was the work of the nation State,
today that regionalism is already a supranational reality
14


that has taken on a life of its own and is spreading around
the world. Inter-statal balances of power are giving way to
regional balances of power that are not concentrated in a
single focal point of power and that are more decentralized
and more rational.
The future will be one in which an international
system with freer and more flexible structures will be based
on the freedom of man as an individual, as a person. This
obliges States, within the framework of the United Nations
system, to go beyond their traditional activities and jointly
engage in management activities in the Organization based
on the new cultural, economic and geographical reality
made up of broad functional regional areas. I say once
again: this is the keystone of the foundation of the new
edifice of the United Nations.
I have come here to reiterate the commitment of Peru
and of the Peruvian people to the United Nations, but also
to warn that the new realities that must not be ignored.
Those realities have guided the policy of President Alberto
Fujimori and are the inspiration for his Government’s
far-reaching and successful reform. Peru, in its continental
relations, today bases its foreign policy upon the principles
of open functional regionalism and strives to link the
Pacific with the Atlantic through supranational
arrangements.
Rooted in its rich Latin-American heritage, my country
sees its future in continental terms, drawing upon Latin
America’s important contribution in the area of integration,
international law and mechanisms for peace and security.
Accordingly, we are convinced that organizational changes
in the United Nations should be based on those same
principles.





